DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 48 is objected to because of the following informalities:  
Claim 48 is identical to Claim 47 and should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35, 39, 42-44, 50, 51, 52, 53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIM et al PG PUB 2019/0357272.
Re Claims 35, 39, 44, LIM et al teaches UE (at least one memory with computer program code and at least one processor)  transmitting to eNB (at least one memory with computer program code and at least one processor) a Contention Resolution ID in x bits of the Msg3 (short contention resolution identifier); the eNB transmitting back the Contention Resolution ID x bits of the Msg4 (at least the short contention resolution identifier) via the DCI in the PDCCH [0038, 0052, 0113].
Re Claims 42, 50, 51, LIM et al teaches the Msg3 (the message 3) includes X bits (short contention resolution identifier) of the DCI in a random access procedure.
Re Claim 43, LIM et al teaches X bits of Msg3 is the UE ID may be defined by S-TMSI [0040].
Re Claim 52, X bits can be configured to have a length of 16 bits.
Re Claim 53, LIM et al teaches the UE exchanges communication data with the 711eNB via PDSCH [0106] wherein PDCCH carries the DCI for indicating the resource allocated to the PDSCH wherein the resource(s) are allocated when there are pending packets at the eNB [0112].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38, 40, 41, 45-48 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al PG PUB 2019/0357272 in view of RICO ALVARINO et al PG PUB 2019/0159257 and FUJISHIRO et al PG PUB 2020/0187245.
Re Claims 36, 38, 40, 45, 46, 47, 48, LIM et al fails to explicitly teach “short contention resolution identifier…terminates a random access procedure.”.  However, RICO ALVARINO et al teaches configuring early data transmission (EDT) in the Msg3 (a message 3; EDT to eNB) during the random access procedure and terminating the random access procedure by transmitting the Msg4 which includes a contention resolution identifier [0086-0087]. 
FUJISHIRO et al teaches when the UE random access procedure is terminated, the Msg4 may include transmission of an RRC connection release message [0197].
By combining the teachings, x bits in Msg4 (short contention resolution identifier) in LIM et al enables the termination of the random access procedure as indicated by the contention resolution identifier in view of RICO ALVARINO et al and releasing of the RRC connection and returning to Idle state in view FUJISHIRO et al.  
One skilled in the art would have been motivated to have used the “short contention resolution identifier” in LIM et al to terminate the random access procedure and to release the RRC connection when no data is needed in EDT. Therefore, it would have been obvious to one skilled in the art to have combined the teachings.  
Re Claims 37, 40, 46, RICO ALVARINO et al teaches the HARQ is supported between base station and UE for reception of an application acknowledgement.  RICO ALVARINO et al further teaches contention resolution identifier included in Msg4 can be used to terminate the random access procedure [0087].  One skilled in the art would have realized that terminating the random access procedure would have indicated the end of the early data transmission in Msg3 transmission.  Hence, the Msg4 with the contention resolution identifier can be modified with the short contention resolution identifier in LIM et al to indicate the end of EDT which implicitly indicates to the UE need not to expect to receive the application acknowledgement.  
Re Claim 54, FUJISHIRO et al teaches when the UE random access procedure is terminated, the Msg4 may include transmission of an RRC connection release message [0096, 0197] and returning to Idle mode to conserve resources.
Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 49, prior art fails to teach generating the short contention resolution identifier based on a random identifier hashed based on a IMSI as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472